
	
		I
		111th CONGRESS
		1st Session
		H. R. 1128
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Lynch (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish the National Center on Liver Disease
		  Research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Liver Research Enhancement Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)An
			 estimated 30,000,000 people in the United States are affected by a liver or
			 liver-related disease.
			(2)In excess of
			 $15,000,000,000 is spent annually to provide medical care for people in the
			 United States with hepatitis C. This cost is projected to grow substantially
			 over the next decade without a vaccine, cure, or the discovery of better
			 treatments.
			(3)There are over
			 5,000,000 people in the United States who are or have been infected with
			 hepatitis C, 3,200,000 of whom are chronically infected.
			(4)Due to limited
			 research, current treatments for hepatitis B and C are effective in
			 approximately 50 percent of the cases.
			(5)A
			 vaccine has not been developed for hepatitis C.
			(6)There are 10,000 to
			 12,000 deaths each year due to hepatitis C, and the annual death total is
			 projected to triple absent increased public health and research
			 interventions.
			(7)Hepatitis C is the
			 leading cause of death among people co-infected with HIV.
			(8)Chronic hepatitis B
			 and C affect over 6 million Americans with nearly half of those individuals
			 unaware of their infection.
			(9)Chronic infection
			 with hepatitis B or C is associated with an increased incidence of primary
			 liver cancer in the United States, the fastest growing cancer in incidence,
			 despite a decline in most other types of cancers.
			(10)There are
			 1,400,000 people in the United States who have been infected with hepatitis B,
			 and 1 out of 4 individuals with chronic hepatitis B will die prematurely from
			 end-stage liver disease or liver cancer.
			(11)One out of 10
			 Asian and Pacific-Islander Americans are chronically infected with hepatitis B,
			 and the Centers for Disease Control and Prevention has reported a reduction in
			 long-term protection from the current hepatitis B vaccines.
			(12)It is estimated
			 that as many as 20 percent of Americans have fatty liver disease which can lead
			 to cirrhosis and liver failure.
			(13)There are 15,000
			 children hospitalized in the United States each year due to liver
			 disease.
			(14)The only option
			 for many individuals with advanced or chronic liver disease is a liver
			 transplant.
			(15)Approximately
			 17,000 people in the United States are on the waiting list for a liver
			 transplant, but because of the limited supply of livers available for
			 transplantation, only approximately 6,000 liver transplants are performed each
			 year.
			(16)There are 1,300
			 people in the United States who die each year waiting for a liver
			 transplant.
			(17)To address the
			 public health threat posed by liver disease, there is a need for the
			 establishment of a National Center on Liver Disease Research to provide
			 dedicated scientific leadership, to create a research action plan, to ensure
			 the funding of the scientific opportunities identified by the plan, and the
			 coordination of efforts across the institutes and centers of the National
			 Institutes of Health.
			3.National center
			 on liver disease researchSubpart 3 of part C of title IV of the Public Health Service Act (42 U.S.C.
			 285c, et seq.) is amended by adding at the end the following:
			434B.National center on liver disease
		  research(a)EstablishmentThere
				is established the National Center on Liver Disease Research (hereafter in this
				section referred to as the Center) in the National Institute of
				Diabetes and Digestive and Kidney Diseases.
					(b)DirectorThe
				Center shall be headed by a Director, who shall be appointed by the Director of
				the Institute, in consultation with the Director of NIH, from among individuals
				with the highest scientific credentials. The Director of the Center shall
				report directly to the Director of the Institute.
					(c)DutiesTo
				ensure the development of increased understanding of and better treatments and
				cures for liver disease through a dedicated scientific leadership and an
				adequate allocation of resources, the Director shall—
						(1)assist the Liver
				Disease Research Advisory Board to develop the Liver Disease Research Action
				Plan; and
						(2)encourage and
				coordinate the implementation of the Plan by the national research institutes,
				including by issuing research solicitations and by using all other available
				mechanisms.
						(d)Liver Disease
				Research Advisory Board
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of the Liver Research
				Enhancement Act of 2009, the Director of NIH shall establish a board to be
				known as the Liver Disease Research Advisory Board (hereafter in this section
				referred to as the Advisory Board).
						(2)DutiesThe
				Advisory Board shall advise and assist the Director of the Center concerning
				matters relating to liver disease research, including by developing and
				revising the Liver Disease Research Action Plan in accordance with subsection
				(e).
						(3)Voting
				membersThe Advisory Board shall be composed of 18 voting members
				appointed by the Director of NIH, in consultation with the Director of the
				Institute, of whom 12 shall be eminent scientists and 6 shall be lay persons.
				The Director of NIH, in consultation with the Director of the Institute, shall
				select 1 of the members to serve as the Chair of the Advisory Board.
						(4)Ex officio
				membersThe Director of NIH shall appoint each director of a
				national research institute that funds liver disease research to serve as a
				nonvoting, ex officio member of the Advisory Board. The Director of NIH shall
				invite 1 representative of the Food and Drug Administration, and 1
				representative of the Department of Veterans Affairs, to serve as a nonvoting,
				ex officio member of the Advisory Board. Each ex officio member of the Advisory
				Board may appoint an individual to serve as that member’s representative on the
				Advisory Board.
						(e)Liver Disease
				Research Action Plan
						(1)DevelopmentNot
				later than 15 months after the date of the enactment of the Liver Research
				Enhancement Act of 2009, the Advisory Board shall develop (with appropriate
				support from the Director and staff of the Center) a comprehensive plan for the
				conduct and support of liver disease research to be known as the Liver Disease
				Research Action Plan. The Advisory Board shall submit the Plan to the Director
				of NIH and the head of each institute or center within the National Institutes
				of Health that funds liver disease research.
						(2)ContentThe
				Liver Disease Research Action Plan shall identify scientific opportunities and
				priorities of liver disease research necessary to increase understanding of and
				to prevent, cure, and develop better treatment protocols for liver
				diseases.
						(3)RevisionThe
				Advisory Board shall revise the Liver Disease Research Action Plan every 3
				years, but shall meet annually to review progress and to amend the Plan as may
				be appropriate because of new scientific discoveries.
						(f)Allocation of
				fundsSubject to the availability of appropriations, the Director
				of each institute or center within the National Institutes of Health shall
				allocate to liver disease research through peer-reviewed methods, the amounts
				necessary to fund existing scientific research opportunities and, subject to
				completion and subsequent updates of the Liver Disease Research Action Plan,
				amounts adequate to carry out the recommendations of the
				Plan.
					.
		
